Case: 2:20-cv-02099-SDM-CMV Doc #: 96 Filed: 01/28/21 Page: 1 of 4 PAGEID #: 1747




                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF OHIO
                           EASTERN DIVISION


 ADENIS ENRIQUE PRIETO
 REFUNJOL, et al.,
                                             :
                    Petitioners
                                                 Case No. 2:20-cv-2099
                                                 Judge Sarah D. Morrison
       v.
                                                 Magistrate Judge Chelsey M.
                                                 Vascura
 REBECCA ADDUCCI, et al.,                    :

                    Respondents.



                             OPINION AND ORDER

      This matter is before the Court on Respondents’ Motion to Dismiss for

Failure to Prosecute as to Petitioners Mory Keita and Alexis Ramirez Portillo. (ECF

No. 86.) Neither Mr. Keita nor Mr. Ramirez Portillo have responded to the Motion

in any way. For the reasons that follow, Respondents’ Motion is GRANTED and

Messrs. Keita and Ramirez Portillo’s claims are DISMISSED WITH PREJUDICE

pursuant to Federal Rule of Civil Procedure 41(b).

                                         I.

      Petitioners filed their Petition for Writ of Habeas Corpus and Motion for

Temporary Restraining Order on April 24, 2020. (ECF Nos. 1, 2.) On August 6,

2020, Respondents and all Petitioners except Mory Keita and Alexis Ramirez

Portillo entered into a Consent Order, which resolved the matter as to the




                                         1
Case: 2:20-cv-02099-SDM-CMV Doc #: 96 Filed: 01/28/21 Page: 2 of 4 PAGEID #: 1748




consenting parties. (ECF No. 64.) Accordingly, Messrs. Keita and Ramirez Portillo

are the only remaining Petitioners. (See ECF Nos. 60, 65, 69.)

       Mr. Keita’s attorneys withdrew in June 2020, following a finding that Mr.

Keita was in contempt for failing to appear at a show cause hearing. (See ECF Nos.

56, 58.) Mr. Keita has not taken any action in this case since that date.

       Similarly, Mr. Ramirez Portillo’s attorneys withdrew in August 2020. (See

ECF No. 66.) He has not taken any action in this case since that date. Further, mail

sent to Mr. Ramirez Portillo has been returned as undeliverable. (See ECF No. 85.)

                                              II.

       A district court has inherent authority to dismiss a plaintiff’s action because

of its failure to prosecute. Fed. R. Civ. P. 41(b) (“If the plaintiff fails to prosecute . . .,

a defendant may move to dismiss the action or any claim against it. Unless the

dismissal order states otherwise, a dismissal under this subdivision (b) . . . operates

as an adjudication on the merits.”). See also Link v. Walbash R.R. Co., 370 U.S. 626,

629–31 (1962). “This measure is available to the district court as a tool to effect

management of its docket and avoidance of unnecessary burdens on the tax-

supported courts and opposing parties.” Knoll v. American Tel. & Tel. Co., 176 F.3d

359, 363 (6th Cir. 1999) (internal quotations and alterations omitted).

       The Court of Appeals for the Sixth Circuit directs a district court to consider

the following four factors in determining whether to dismiss an action for failure to

prosecute:

       (1) whether the party’s failure is due to willfulness, bad faith, or fault;
       (2) whether the adversary was prejudiced by the dismissed party’s
       conduct; (3) whether the dismissed party was warned that failure to
                                              2
Case: 2:20-cv-02099-SDM-CMV Doc #: 96 Filed: 01/28/21 Page: 3 of 4 PAGEID #: 1749




      cooperate could lead to dismissal; and (4) whether less drastic sanctions
      were imposed or considered before dismissal was ordered.

Schafer v. City of Defiance Police Dept., 529 F.3d 731, 737 (6th Cir. 2008) (citing

Knoll, 176 F.3d at 363). “Although typically none of the factors is outcome

dispositive, . . . a case is properly dismissed by the district court where there is a

clear record of delay or contumacious conduct.” Id. (quoting Knoll, 176 F.3d at 363).

                                           III.

      Under the present circumstances, the Court finds it is appropriate to dismiss

the claims brought by Messrs. Keita and Ramirez Portillo pursuant to Federal Rule

of Civil Procedure 41(b). Respondents argue that Messrs. Keita and Ramirez

Portillo appear to have willfully abandoned their claims. The Court agrees. The

Court further finds that Respondents have been prejudiced by Messrs. Keita and

Ramirez Portillo’s conduct. Respondents have resolved all claims brought by the

other twenty-one Petitioners; they cannot be expected to expend resources

indefinitely defending claims which are clearly not being pursued. Copies of both

the Court’s December 9, 2020 Order directing the parties to file a status report, and

Respondents’ Motion to Dismiss were mailed to Messrs. Keita and Ramirez Portillo

at their last known mailing address. (See ECF Nos. 82, 85. See also ECF No. 86,

PAGEID # 1709.) Neither Petitioner responded, in any way, to either. Finally, there

is no appropriate sanction in this circumstance that is less drastic than dismissal.




                                            3
Case: 2:20-cv-02099-SDM-CMV Doc #: 96 Filed: 01/28/21 Page: 4 of 4 PAGEID #: 1750




      Accordingly, Respondents’ Motion is GRANTED. All claims brought by

Petitioners Mory Keita and Alexis Ramirez Portillo are hereby DISMISSED WITH

PREJUDICE pursuant to Rule 41(b).



      IT IS SO ORDERED.


                                     /s/ Sarah D. Morrison
                                     SARAH D. MORRISON
                                     UNITED STATES DISTRICT JUDGE




                                       4
